COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-429-CR
 
EX PARTE WILLIAM MORRIS
HODGES, II
 
------------
FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
------------
MEMORANDUM OPINION(1)
------------
       
Appellant William Morris Hodges, II filed a pretrial application for writ of
habeas corpus seeking a bond reduction.  The trial court granted the
application but denied the relief.  Appellant appeals from that denial. 
Two days after we received Appellant's pro se brief in this court, he pled
guilty to felony DWI pursuant to a plea bargain.  In accordance with the
plea bargain, the trial court convicted Appellant and sentenced him to ten
years' confinement and a $1,250 fine.  The sentence was probated for ten
years, and Appellant was ordered to serve 120 days in jail as a condition of
probation.  The State has filed a motion to dismiss the appeal as moot. 
Because Appellant has now been convicted, any issues concerning pretrial bond
are moot.(2)  We therefore grant the State's
motion and dismiss this appeal.(3)
 
                                                           PER
CURIAM
 
PANEL D: DAUPHINOT, HOLMAN, and GARDNER,
JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: June 12, 2003

1. See Tex. R. App. P. 47.4.
2. Oldham v. State, 5 S.W.3d 840, 846 (Tex.
App.--Houston [14th Dist.] 1999, pet. ref'd); see Taylor v. State,
676 S.W.2d 135, 136 (Tex. Crim. App. 1984) (appeal of denial of pretrial bond
rendered moot where accused accorded trial on prior indictment); Tobias v.
State, 884 S.W.2d 571, 585 (Tex. App.--Fort Worth 1994, pet. ref'd) (same),
cert. denied, 515 U.S. 1126 (1995).
3. See Tex. R. App. P. 43.2(f).